OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 December 2021 has been entered.

Response to Amendment
The Amendment filed 08 December 2021 has been entered. Claims 16 and 18-31 remain pending; claims 20-28 and 30 have been previously withdrawn from consideration; and claims 16, 18, 19, 29, and 31 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the rejection of claims 16, 18, 19, 29, and 31 under 35 U.S.C. 112(b) previously set forth in the Final Office Action filed 13 October 2021 (hereinafter “Final Office Action”). The aforesaid 112(b) rejection has been withdrawn. Further, the rejections of the claims previously set forth under 35 U.S.C. 103 are also overcome and have been withdrawn. However, it is noted that new grounds of rejection are set forth herein under 103, of which rely on a different embodiment/interpretation of the endless belt disclosed by Inami.


Claim Interpretation
The Examiner notes that the following analysis regarding the interpretation of the claims is not set forth under, nor associated with 35 U.S.C. 112(f). Rather, the following discussion is set forth simply for the sake of clarity of the record.
Claim 16 has been amended to recite “An elastomer sandwich system consisting of two components including (i)…as a first component and (ii)…as a second component” (emphasis added). The following two analysis points stem therefrom.
First, it is noted that though the system is (thus) limited to the two components (i) and (ii), each of (i) and (ii) (themselves) are not limited by “consisting of” and thus may include (i.e., have disposed therein), e.g., a fabric material or layer, a metal material or layer, and/or additives/auxiliary agents. Applicant’s specification (US 2019/0018519) [0042, 0044, 0096] indicates that additives and fibrous reinforcement material are or may be suitably disposed in either of the (i) thermoplastic polyurethane cover layer or (ii) noncellular cast polyurethane carrier layer. Claim 16 is interpreted for examination on the merits in accordance therewith (see MPEP 2111). (The aforesaid also applies to claim 31 and is not repeated hereinafter for the sake of brevity).
Second, with respect to claim 18, which recites that the elastomer sandwich system may be a (i)-(ii)-(i) layer composite (i.e., include 3 total layers, but of which are only formed from components (i) and (ii)), it is noted that Applicant’s specification indicates that the system consists of two components including (i) and (ii), where (i) and (ii) may repeat in the system, such as having a (i)-(ii)-(i) or (i)-(ii)-(i)-(ii) stacking configuration [0012, 0018]. Given that the aforesaid layer composite specified by claim 18 is formed from only components which consist of (i) and (ii) (i.e., the (i)-(ii)-(i) configuration only requires the presence of components (i) and (ii), for a total of 3 layers), claim 18 is interpreted as being definite and in compliance with 35 U.S.C. 112(d), in view of the aforecited portions of the specification. In other words, the system of claim 18 still consists of two components (i) and (ii), but includes multiple of component (i). 
However, it is respectfully suggested by the Examiner (in order to simplify the claim language) to include limitations in claim 1 which set forth provisions for the presence of additional layers (e.g., of (i), (ii), or other layer(s)).
In contrast to claims 16 and 18 above, claim 31 recites “An elastomer sandwich system consisting of (i)…as a first component and (ii)…as a second component, and (iii) optionally an adhesive” (emphasis added) – the difference between independent claims 16 and 31 being (as emphasized) “consisting of two components including”. 
In view of the aforesaid difference in claim language, it is the Examiner’s position that the transitional phrase “consisting of” utilized in claim 31 is limiting such that the elastomer sandwich system thereof cannot include any additional layers, including additional (i) or (ii) layers disposed on those layers which are recited in the claim. Claim 31 is interpreted in accordance with the aforesaid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Inami et al. (US 5,066,344; “Inami”) in view of Krause et al. (US 2012/0302718; “Krause”) and Bollmann et al. (US 2003/0138621; “Bollmann”) (all references previously cited).
The Smooth-On Shore Hardness Scale Chart (https://www.smooth-on.com/page/durometer-shore-hardness-scale/; hereinafter “Shore Hardness Scale Chart”; previously cited, copy previously provided) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claim 16, Inami discloses an endless, flat belt for power transmission and transport [Abstract; Figure 16; col 1, 9-14; col 2, 35-39; col 7, 37-45] which includes: a layer (2) of cast polyurethane elastomer as a main body (hereinafter “layer (ii)” or “cast polyurethane (ii)”); and a shock absorbing layer (7) of thermoplastic polyurethane (hereinafter “layer (i)” or “thermoplastic polyurethane (i)”) in contact with and adhered to layer (ii) [col 4, 29-31, 33-35], wherein layer (i) has embedded therein a reinforcing fabric (5) [col 6, 33-36; col 7, 37-45; col 11, 1-38]. Inami does not require any further components other than layer (i) and layer (ii) in forming the belt. As such, the belt reads on the elastomer sandwich system consisting of two components including (i) and (ii).
Inami does not disclose specific materials or properties thereof for the cast polyurethane (ii) and thermoplastic polyurethane (i); the only limitation being that the cast polyurethane (ii) 
As such, Inami is silent regarding the cast polyurethane (ii) having a density of from 800 to 1,800 kg/m3 and being noncellular; is silent regarding the thermoplastic polyurethane (i) having a tear propagation resistance of from 30 to 85 kN/m and an abrasion loss of from 50 to 5 mm3; and is also silent regarding each of the cast polyurethane (ii) and thermoplastic polyurethane (i), respectively, having a rebound resilience of 35 to 70%.
Krause disclose a solid (i.e., noncellular, nonporous) polyurethane cast elastomer, explicitly suitable for use in forming belts, said cast polyurethane having a hardness in the range of Shore A50 to A96 [Abstract; 0055, 0056] (A96 is approximately D50-55), where said hardness range is within the range disclosed by Inami as suitable for use as cast polyurethane (ii) (see MPEP 2144.06(II) and 2144.07). The cast polyurethane elastomers, and specifically Example 1 [0075-0089; Table 1] exhibit: a rebound resilience of 49% (within Applicant’s claimed and disclosed range [0061], reference hereinafter to published application US 2019/0118519); a Shore hardness of A63 (within disclosed range [0013]); a tensile strength of 34 MPa (within disclosed range [0059]); an elongation at break of 590% (within disclosed range [0060]); and a density of 1,240 kg/m3 (within claimed and disclosed range [0058]).
Furthermore, it is noted that Applicant’s specification explicitly states that the noncellular cast polyurethane can be prepared according to EP-A1 2 531 538 [0055], of which is the EP equivalent application to Krause.
Bollmann discloses a composite sandwich system including a thermoplastic polyurethane (i) adhered to a cellular cast polyurethane elastomer (ii) [Abstract; 0001-0005], where said composite systems are used in motor vehicle construction elements and the like, 
Furthermore, Bollmann discloses a specific thermoplastic polyurethane (i) [Tables 1-2; 0044, 0046-0048], of which exhibits a tensile strength of 53 MPa (within disclosed range [0052]); an abrasion loss of 25 mm3 (within claimed and disclosed range [0015]); a Shore hardness of D55 (approximately 90-95A) (within disclosed range [0013]); an elongation at break of 490% (within disclosed range [0053]); and exhibits an adhesion value (ultimate tensile strength) to the cast polyurethane elastomer of over 1 N/mm2 (within disclosed range [0027]), where said thermoplastic polyurethane (i) is formed from 4,4’-MDI (Lupranat® MET), 1,4-butanediol as a chain extender, and a polyol [Table 1], of which is also substantially similar in terms of components to Applicant’s exemplary thermoplastic polyurethane [0081; Table 1]. As such, Bollmann reasonably teaches a thermoplastic polyurethane (i) which is suitable for using in forming composite elastomer sandwich systems with cast polyurethane elastomers (ii) used in shock absorbing industrial applications, where the composite systems exhibit increased adhesion [0053].
Inami and Krause are both directed toward cast polyurethane elastomers (ii) and their suitability in forming industrial belts.
Inami and Bollmann are both directed toward composite elastomer sandwich systems which include a thermoplastic polyurethane (i) adhered to a cast polyurethane elastomer (ii), said composite systems suitable for use in industrial components requiring a shock-absorbing aspect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the solid, noncellular cast polyurethane elastomer (ii) of Krause as the cast polyurethane elastomer (ii) of the endless belt of Inami, as the cast polyurethane elastomer of Krause would have been recognized as suitable for forming industrial belts (see MPEP 2144.07) having a hardness within the range required by Inami, and/or a functionally equivalent cast polyurethane elastomer for forming belts (see MPEP 2144.06(II)). 
It also would have been obvious (before the effective filing date) to have utilized the thermoplastic polyurethane (i) of Bollmann as the shock absorbing thermoplastic polyurethane (i) of the endless belt of Inami, as the thermoplastic polyurethane (i) of Bollmann would have been recognized within the art as a suitable thermoplastic polyurethane for forming composite elastomer sandwich systems requiring shock-absorbing properties, utilized in industrial applications (see MPEP 2144.07); additionally or alternatively, because the thermoplastic polyurethane would have exhibited increased adhesion to the cast polyurethane, as taught by Bollmann.
The belt of modified Inami would have comprised all of the features set forth above, where the shock absorbing thermoplastic polyurethane (i) (of which is adhered to the cast polyurethane elastomer (ii)) would have been formed from the thermoplastic polyurethane (i) of Bollmann set forth above (that of Table 1, Example 1 of Bollmann), of which exhibits an abrasion loss of 25 mm3 which is within the claimed range of 5-50 mm3; and the cast polyurethane elastomer (ii) would have been formed from the solid (noncellular) cast polyurethane elastomer (ii) of Krause set forth above (that of Table 1, Example 1 of Krause), of which exhibits a rebound resilience of 49% and a density of 1,240 kg/m3, both of which are within the respective claimed ranges of 35-70% and 800-1,800 kg/m3.
Given that the thermoplastic polyurethane (i) of the belt of Inami, as modified (i.e., that which is formed from the thermoplastic polyurethane of Bollmann Example 1 as set forth above) is substantially identical to Applicant’s claimed and disclosed thermoplastic polyurethane in (within disclosed range [0052]); an abrasion loss of 25 mm3 (within claimed and disclosed range [0015]); a Shore hardness of D55 (approximately 90-95A) (within disclosed range [0013]); an elongation at break of 490% (within disclosed range [0053]); and exhibits an adhesion value (ultimate tensile strength) to cast polyurethane elastomers of over 1 N/mm2 (within disclosed range [0027]), in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the thermoplastic polyurethane (i) of modified Inami would have inherently exhibited a tear resistance of 30 to 85 kN/m and a rebound resilience of 35 to 70%, respectively, as claimed (see MPEP 2112(V) and 2112.01(I)). 
As such, the endless belt of Inami, as modified, reads on all of the limitations of claim 16. 
Regarding claim 18, the endless belt of modified Inami, set forth above, includes layer (i) and (ii), of which reads on the first claimed composite (includes layer (i) and layer (ii)).
Regarding claim 19, Inami does not explicitly disclose a suitable layer thickness for cast polyurethane layer (ii). 
However, the courts have held that where the only difference between the prior art and the claims is a recitation of the relative dimensions (in the claims), where the device (as claimed) would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device (based on the recitation of the relative dimensions) (see MPEP 2144.04(IV)(A)). 
In in the instant case, it is noted that the claimed invention is directed to an “elastomer sandwich system”, of which does not have or require a particular function, but rather, is a layered composite material which can be utilized in a number of different apparatus/devices/products performing a number of different functions (see at least Abstract and/or non-elected dependent claim 30 directed toward the elastomer sandwich system being utilized as, or part of, a conveyor belt, of which the aforecited prior art is directed to). The endless belt of modified Inami, set forth above, is a layered composite which exhibits the 
In view of the foregoing, it is the Examiner’s position that the limitation in the claims of the wall thickness of the noncellular cast polyurethane layer (ii) being from 5 to 80 mm is a matter of design choice in the size of the layer, composite, and overall article (e.g., endless belt width/thickness) which one of ordinary skill in the art would have found prima facie obvious before the effective filing date of the invention, and thus would have arrived at the claimed range.
Alternatively
Regarding claim 31, the rejection of claim 16, set forth above, reads on the limitations of claim 31, where it is noted that the “optional” adhesive is thus not required by claim 31. See also paragraph 7 above.

The Examiner notes that Applicant elected species I-C, claim 29, specifically directed toward the embodiment where a hopper contains the metal composite element. For examination on the merits, the Examiner is interpreting claim 29 where the metal composite element(s) are in reference to claim 27, a “metal composite element containing the elastomer sandwich system according to claim 16”.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Inami in view of Krause and Bollmann as applied to claim 16 above, further in view of Viilo (US 2015/0122616; “Viilo”) (previously cited).
Regarding claim 29, modified Inami discloses the endless belt as set forth above in the rejection of claim 16 under 35 U.S.C. 103. The endless belt, disclosed as suitable for use in transport (of materials) and which may be designed for various uses, may also include a tension material embedded within the cast polyurethane elastomer (ii) [Figure 17, instance 6; col 7, 46-48]. The tension material is, inter alia, steel wire [col 10, 66-68; col 11, 23-25]. As such, the endless belt of modified Inami, of which includes steel wire tension material embedded in the cast polyurethane elastomer (ii), reads on “a metal composite element containing the elastomer sandwich system according to claim 16” recited in claim 27. 
Inami is silent regarding the endless belt, as set forth above (which reads on the metal composite element) also containing (i.e., including, comprising) a hopper, such as a hopper/conveyor belt system for transporting mining materials. 
Viilo discloses a belt conveyor for mining material [0001-0003, 0034, 0053; Figures 1, 6]. Viilo discloses that the endless belts (of the conveyor) may be made from conventional rubber 
Inami and Viilo are both directed toward endless belts and the conveyance/transportation of materials utilizing said belts, where the belts are formed from conventional rubber or elastic materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the endless belt of modified Inami, set forth above, as an endless conveyor belt in a mining apparatus for the conveying of mining material which includes a hopper, as taught by Viilo, as the endless belt of modified Inami would have been recognized in the art as suitable for the intended use of conveying material (see MPEP 2144.07), as taught by Inami. In other words, the provision of a material hopper to feed material to the endless belt of modified Inami would have been an obvious modification to one of ordinary skill in the art (before the effective filing date) given that Viilo teaches that hoppers are included with the apparatus for feeding material to the belt itself.
Therefore, given that the endless belt of modified Inami, set forth above, would have further comprised a hopper included therewith to feed material onto the endless belt for conveyance, the aforesaid reads on the claimed hopper containing the metal composite elements as recited in claim 29.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the endless belt of modified Inami, set forth above, as the endless belt(s) disclosed by Viilo for the belt conveyor (where said conveyor includes the feeder hopper(s)) in order to decrease downtime/maintenance costs of the belt conveyor due to increased bending fatigue and improved bending resistance of the 
As such, the endless belt of modified Inami, set forth above, would have been utilized as the conveyor belt(s) of the belt conveyor (apparatus) of Viilo, of which includes feeder hopper(s) to feed material to the endless belts, thereby reading on the limitations of claim 29.

Response to Arguments
Applicant’s arguments, see Remarks filed 08 December 2021, pp. 5 and 6, have been fully considered by the Examiner and are found persuasive. The Examiner agrees that the endless belt embodiment disclosed by Inami and relied upon for the basis of the grounds of rejection previously set forth under 35 U.S.C. 103 in the Final Office Action is effectively excluded by the ‘consisting of’ transitional language as amended. Thus, as indicated above, the previous grounds of rejection under 103 have been withdrawn.
However, it is noted that new grounds of rejection (under 103) are set forth herein utilizing the same combination of references, but instead relying upon an embodiment of the endless belt disclosed by Inami which includes fibrous reinforcing material disposed in (i.e., embedded in) the thermoplastic polyurethane layer (i) (see rejection above), of which Applicant’s specification indicates is encompassed by the disclosed (and claimed) invention, as discussed above.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. 
US 2012/0071286 to Pasch – [0026-0036]
US 2004/0009839 to Edwards et al. – [0008-0040]
US 2016/0137421 to Josserond et al. – [0035-0074]
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782